DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment
The Amendment, filed 01/12/2022, has been received and made of record.  In response to the most recent Office Action, dated 10/14/2021.

Response to Arguments
Applicant’s arguments, regarding newly amended claims have been fully considered and are persuasive.  The previous rejection has been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Phillip J Articola on 01/26/2022.
The application has been amended as follows: 
Claim 15: An electronic apparatus comprising:
a display panel; and
a sensor disposed on the display panel, comprising an active area and a peripheral area, which are define therein, and comprising a plurality of sensing units disposed on the active area and a line part 
a first sensing pattern comprising a plurality of branch portions;
a plurality of second sensing patterns spaced apart from each other with the first sensing pattern interposed there between; and
a bridge pattern connecting the plurality of second sensing patterns to each other, the plurality of sensing units comprising:
a first sensing unit spaced apart from a boundary of the active area and the peripheral area;
a second sensing unit making contact with a first boundary portion having a curvature in the boundary; and 
a third sensing unit making contact with a second boundary portion of the boundary,
wherein the second boundary portion is adjacent to the line part,
wherein the third sensing unit comprises a boundary pattern disposed between the line part and the plurality of second sensing patterns, and
wherein the boundary pattern is a floating electrode electrically insulated from the first sensing pattern and the plurality of second sensing patterns,
wherein an outer branch portion makes contact with the first boundary portion, among the plurality of branch portions and has a width greater than a width of another branch portion among the plurality of branch portions.

Allowable Subject Matter
Claims 1-5 and 7-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 1, 7, 15, and 19: None of cited references, on record, alone or in combination provides the motivation to teach or suggest, “each of the sensing units comprising: a first sensing pattern comprising a plurality of branch portions; a plurality of second sensing patterns spaced apart from the first sensing pattern; a bridge pattern connecting the plurality of second sensing patterns to each other; and a plurality of patterns spaced apart from at least one of the first sensing pattern and the plurality of second sensing patterns, wherein the plurality of patterns of a sensing unit making contact with a first boundary portion having a curvature in a boundary of the active area and the peripheral area among the plurality of sensing units comprise a plurality of outer patterns, and at least one of the plurality of outer patterns is electrically connected to the first sensing pattern of the sensing unit or the second sensing patterns of the sensing unit, wherein an outer branch portion makes contact with the first boundary portion, among the plurality of branch portions and has a width greater than a width of another branch portion among the plurality of branch portions”.

Claims 2-5, 8-14, and 16-18 are allowed because of their dependency on the allowed base claim respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIT CHATLY whose telephone number is (571)270-1610. The examiner can normally be reached Mon-Fri 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 5712727687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMIT CHATLY/               Primary Examiner, Art Unit 2622